         Case 1:18-cr-00328-KPF Document 368 Filed 06/19/20 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      June 19, 2020


BY CM/ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Anilesh Ahuja, et al.
                       S1 18 Cr. 328 (KPF)

Dear Judge Failla:

       The Government respectfully writes to advise the Court and the parties that certain
representations it made to the Court during trial about the Government’s communications with
counsel for cooperating witness Amin Majidi prior to Majidi’s guilty plea were wrong. While the
Government’s communications with Majidi’s counsel were entirely proper, its recounting of those
communications to the Court was partly inaccurate. 1

        During trial, the Government produced to defense counsel a draft allocution that Majidi’s
counsel had sent to the Government in advance of Majidi’s plea proceeding (the “Draft
Allocution”). The Draft Allocution differed from the allocution that Majidi gave (the “Final
Allocution”). The Court made clear that draft allocutions received from counsel for cooperating
witnesses should have been produced to the defense earlier, pursuant to United States v. Triumph
Capital Group, Inc., 544 F.3d 149 (2d Cir. 2008), and directed the Government to review its
attorney communications in this case for any additional materials that should be produced to the
defense pursuant to Triumph Capital. (Tr. 479). That evening and the following day, Government
trial counsel reviewed their archived emails for all communications with attorneys for witnesses
in the case, including attorneys for cooperating witnesses, and produced any responsive documents
to defense counsel. The Government filed a letter with the Court confirming that it had conducted

   1
      This letter was in the process of being drafted when counsel for Jeremy Shor filed his June
19, 2020 motion for disclosures in this case. The Court has directed the Government to respond
to Shor’s motion by June 22, 2020. The Government expects that this letter and the enclosed
exhibit may address Shor’s motion in substantial part, but understands that there are parts of Shor’s
letter that will not be addressed herein. The Government respectfully requests that its deadline of
June 22, 2020 to respond to those additional parts of Shor’s letter be extended to June 24, 2020.
This extension would facilitate the Government’s ability to respond substantively to aspects of
Shor’s motion that were not addressed herein.
         Case 1:18-cr-00328-KPF Document 368 Filed 06/19/20 Page 2 of 4

                                                                                             Page 2


this review of communications with counsel for witnesses. (Docket 209). Government trial
counsel did not include in their review internal emails that were strictly between Government
attorneys.

        The following week, on June 10, 2019, the Court inquired whether any of the Government
counsel had had a conversation with Majidi’s counsel about the Draft Allocution that impacted the
substance of the Final Allocution. (Tr. 764). AUSA Naftalis, who handled Majidi’s plea
proceeding, recalled that he spoke with Majidi’s counsel on the phone prior to the plea. (Tr. 767).
He was not certain when the conversation occurred, but believed it may have been one day before
the plea. (Tr. 767). The Court asked whether he recalled the substance of his communication with
Majidi’s counsel, and he initially answered, “I don’t recall the substance – I don’t recall the
specifics.” (Tr. 767). He then stated that “the substance was, which is what I say to all defense
lawyers, which is, you’ve given us an allocution; we’re only asking you to allocute to the elements
and what’s in the information . . . . We just typically say, you’re a cooperator, you’re going to be
under oath, allocute to the elements, you’re not testifying to the judge, this isn’t your opportunity
to blame others . . . . That’s my general advice to lawyers. I certainly do not tell people what to
say.” (Tr. 767-68). AUSA Naftalis then confirmed that he did not have a specific recollection of
his communication with Majidi’s counsel, but that his “general practice” was to advise counsel to
“just hit the elements.” (Tr. 768).

        The Court asked AUSA Naftalis whether he would have cared if Majidi had read the Draft
Allocution into the record at his plea proceeding, and AUSA Naftalis responded, “No . . . . Would
I care? No.” (Tr. 768-69). The Court then asked whether AUSA Naftalis was representing as an
officer of the Court that he in no way sought to “shape or modify” Majidi’s allocution, and he
responded, “Correct. I don’t remember exactly what I said, but I would never suggest to a defense
lawyer, this is what he should say or should not say.” (Tr. 769).

        After a pause during which he conferred with co-counsel, AUSA Naftalis clarified that “by
‘shape,’ I mean to do something improper. The direction would be consistent with what the person
said in the proffers.” (Tr. 769). The Court then asked, “You’ve said to me that it is your practice
to have the cooperator hit the elements, is that correct?” (Tr. 769). AUSA Naftalis responded,
“Correct.” (Tr. 769). The Court asked whether he was saying that he would never give more
specific direction than that, and he responded, “I mean, if something is factually wrong, I don’t
want someone allocuting that’s wrong. But I don’t have a specific recollection of shaping this
one.” (Tr. 769).

        The Court asked AUSA Naftalis whether he or anyone from the Government had asked
Majidi’s counsel to change the names of anyone in Majidi’s allocution, and he answered, “No.”
The Court asked whether he had asked Majidi’s counsel to change the date in the allocution, and
he responded, “Not that I can – I don’t even recall.” (Tr. 770). Consulting a document that had
been created during trial to show the Court and all parties the differences between the Draft and
Final allocutions, AUSA Naftalis said, “There is no change in the date of Mr. Majidi. The only
change is that it’s shorter, and as opposed to summarizing what . . . . I don’t see any additions or
subtractions.” (Tr. 770). The Court pointed out that Jeremy Shor was not named in the Draft
Allocution, but was named in the Final Allocution. (Tr. 770). AUSA Naftalis stated, “Just to be
clear, [Shor’s] name was in the [I]nformation, so this isn’t like – this isn’t new to anybody. I don’t
         Case 1:18-cr-00328-KPF Document 368 Filed 06/19/20 Page 3 of 4

                                                                                           Page 3


recall saying, make sure you allocute to – you didn’t include Shor in the first draft, put him in
when you do it in Court. I don’t recall that.” (Tr. 770).

        In March 2020, as a result of a search conducted by AUSA Naftalis in response to a FOIA
request (discussed below), AUSA Naftalis identified an internal document that shows that he did
discuss the changes to the Draft Allocution that are reflected in the Final Allocution with Majidi’s
counsel. The internal document is a redline of the Draft Allocution (the “Redline”), with proposed
track changes that AUSA Naftalis made and then circulated in an email to the other two members
of the Government team, AUSA Griswold and AUSA Nicholas, the day before Majidi’s October
31, 2018 guilty plea. The Redline is attached hereto. While the Redline was an internal document
that was never sent to Majidi’s counsel, it matches the Final Allocution. The plain implication is
that AUSA Naftalis must have discussed the proposed changes with Majidi’s counsel prior to
Majidi’s plea. At the time of trial, none of the members of the Government team had a memory
of the Redline.

        The Redline makes clear that AUSA Naftalis’s description to the Court of his
communication with Majidi’s counsel was partly inaccurate. In particular, his statements that he
did not ask Majidi’s counsel to include Shor’s name in the plea allocution, and that he did not seek
to modify Majidi’s allocution, were incorrect. None of these statements was made with any
intention of misleading the Court or the parties. As stated on the record, Mr. Naftalis did not have
a specific recollection of the details of the conversation with Majidi’s counsel. However, the
description given to the Court of the substance of the conversation with Majidi’s counsel was not
accurate. The Government apologizes for the error.

        AUSA Naftalis identified the Redline in March 2020 while searching through his internal
emails to comply with a request filed by counsel for Ahuja, Richard Tarlowe, Esq., under the
Freedom of Information Act (“FOIA”) for, in substance, AUSA Naftalis’s emails concerning, and
drafts of, plea allocutions of Majidi. The FOIA request was received by our Office from the
EOUSA FOIA/Privacy Act Unit on or about January 27, 2020, and forwarded by the Office’s
FOIA Specialist on that date to AUSAs Naftalis, Andrea Griswold, and Max Nicholas. AUSA
Naftalis discussed the FOIA request with Associate U.S. Attorney McEnany, who exercises
general supervision over FOIA requests, and, on January 28, 2020, sent Mr. McEnany a copy of
the Court’s order of June 10, 2019. Mr. McEnany asked AUSA Naftalis to pull together the
relevant documents for review. AUSA Naftalis provided the responsive material, which included
the Redline, to Mr. McEnany on March 9, 2020. Conversations between AUSA Naftalis and Mr.
McEnany did not include a discussion regarding Mr. Naftalis’s representations to the Court or the
need to correct them. AUSA Naftalis did not bring the Redline to the attention of anyone else. Mr.
McEnany requested the Office’s FOIA Specialist to reformat and chronologically order the
material to facilitate review for exemptions. Our Office’s FOIA Specialist did reprocess the
material but evidently not realizing that Mr. McEnany wanted to be notified to review the
materials, sent the materials directly to the EOUSA FOIA/PA Unit, which processed them and
released the non-exempt material. Of course, because the Redline shows that some of the
statements made to the Court during trial had been incorrect, the Government should have
corrected the record as soon as the Redline was discovered. The Redline should have been
produced to the Court and the parties in March, in the context of the criminal case, irrespective of
what may or may not be disclosable under FOIA.
         Case 1:18-cr-00328-KPF Document 368 Filed 06/19/20 Page 4 of 4

                                                                                           Page 4



       After receiving the FOIA production, Mr. Tarlowe contacted AUSA Griswold on the
matter on June 10, 2020. He advised that while Ahuja had received materials in response to his
FOIA request, there appeared to be an attachment to an email (the Redline) that he had not
received. Ahuja requested the attachment, which the Government has enclosed with this letter.

         Regarding the Redline itself, each of the changes reflected in the Redline is completely
consistent with Majidi’s statements during proffer sessions, and Majidi’s counsel confirmed during
trial that Majidi was not pressured to change anything about his allocution. (Tr. 2053-54).
However, the Redline is relevant to the Court’s inquiry about how the Final Allocution came to
differ from the Draft Allocution, and demonstrates that some of the answers provided to the Court
during trial were incorrect, albeit unintentionally. Again, this should have been brought to the
Court’s and the parties’ attention in March. While these mistakes were not made in bad faith, and
while they did not prejudice the defendants at trial and do not implicate the verdict against either
of them, they should not have happened.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Attorney for the United States
                                                     Acting Under Authority Conferred by
                                                     28 U.S.C. § 515


                                                     Joshua A. Naftalis
                                                     Andrea M. Griswold
                                                     Max Nicholas
                                                     Assistant United States Attorneys
                                                     (212) 637-2310/1205/1565

Enclosure

cc:    Counsel of record
